Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a liquid cleaning composition, classified in C11D; 3/2072.
II. Claims 14-21, drawn to a method of removing scale deposits, classified in B08B; 3/08.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I can be used in a materially different process such as in a method of  cleaning laundry/textiles.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1)  The inventions have acquired a separate status in the art in view of their different classification;
2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Heidi Nebel on June 14, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson, III et al (US 2014/0174480).
Larson, III et al teach a hard surface cleaning composition, namely a bathroom cleaning composition.  See Abstract.  The composition contains 10 to 50% of citric acid, 1 to 20% of a neutralizing agent, 10-30% of a surfactant, 10 to 50% of water, and 0.1 to 10% of additional functional ingredients.  See paras. 152-153.  Suitable neutralizing agents include alkali metal hydroxides, alkanolamines, etc.  See paras. 56-60.  Suitable surfactants include nonionic surfactants such as alkyl polyglycosides, etc.  See paras. 61-70.  Additionally, other ingredients may be used such as biocide, buffers, preservatives, dispersants, etc.  Suitable preservatives include Kathon, etc., which may be present in amounts from 0.001% to 20% by weight.  See paras. 89-93.  Specifically, Larson, III et al teach a composition containing from 50-65% water, 15-25% of citric acid, 2-13% of sodium hydroxide, 5-15% of Glucopon 425.  Note that, the Examiner asserts that the compositions as specifically taught by Larson, III et al would inherently have the same transportation free restriction properties as recited by instant claim 13 because Larson, III et al teach compositions containing the same components in the same amounts as recited by the instant claims.  Larson, III et al disclose the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of Larson, III et al anticipate the material limitations of the instant claims. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Larson, III et al (US 2014/0174480) as applied to claims 1-8, 10, and 13 above, and further in view of EP 621,335.
Larson, III et al are relied upon as set forth above.  However, Larson, III et al do not teach the use of sodium citrate dihydrate in addition to the other requisite components of the composition as recited by the instant claims.  
‘335 teaches a synergistic cleaning composition for hard surfaces containing an aqueous solution of a quaternary ammonium compound, a nonionic component, and glycol ether solvent.  See Abstract.  The composition may contain a variety of builders such as sodium citrate dihydrate, etc.  See page 5.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sodium citrate dihydrate in the composition taught by Larson, III et al, with a reasonable expectation of success, because ‘335 teaches the use of sodium citrate dihydrate as a builder material in a similar composition and further, Larson, III et al teach the use of wide variety of optional ingredients which would encompass builders.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, III et al (US 2014/0174480) as applied to claims 1-8, 10, and 13 above, and further in view of EP 1,813,665.
Larson, III et al are relied upon as set forth above.  However, Larson, III et al do not teach the use of a crystal modifier such as HEDP in addition to the other requisite components of the composition as recited by the instant claims.  
‘665 teaches a detergent for various hard surfaces.  See para. 1.  A chelating agent may be used in amounts from 0.001 to 15% by weight and includes 1-hydroxyethylidene-1,1-diphosphonic acid, etc.  See paras. 22-28.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use crystal modifier/chelating agent such HEDP in the composition taught by Larson, III et al, with a reasonable expectation of success, because ‘665 teaches the use of HEDP as a crystal modifier/chelating agent in a similar composition and further, Larson, III et al teach the use of wide variety of optional ingredients which would encompass crystal modifiers/chelating agents and such agents would be desirable to sequester ions which could negatively affect the cleaning ability of the compositions.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/June 28, 2022